Citation Nr: 0434407	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-14 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from January 1968 to August 
1969.

This appeal is from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran suffers occupational and social impairment 
with occasional decrease in work efficiency with chronic 
sleep impairment due to combat oriented nightmares, panic 
attacks of unreported frequency, suspiciousness, anxiety, and 
depressed mood.

2.  The veteran does not suffer occupational and social 
impairment with reduced reliability and productivity due to 
symptoms of PTSD.


CONCLUSION OF LAW

The schedular criteria for a disability rating greater than 
30 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.125, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Rating PTSD

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2004), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2003).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran applied for an increase in his disability rating 
in September 2001, three months after the initial award of 
service connection.  He explicitly reported that his PTSD had 
gotten worse, and he requested that VA examine and reevaluate 
him.  He did not assert he was initially rated too low or 
otherwise disagree with the initial rating.  Cf. Fenderson v. 
West, 12 Vet. App. 119 (1999) (distinguishing between an 
appeal from initial rating and a claim of increase in 
disability since the last prior rating).

100 percent evaluation requires total 
occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

A 70 percent rating is warranted for 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

A 50 percent rating is warranted for 
occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.

A 30 percent rating is warranted for 
occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  The general 
rating formula is not an exhaustive list of symptoms 
commensurate with the several rating levels, but rather 
provides examples of the type and severity of symptoms 
commensurate with the various ratings.  Mauerhan v. Principi, 
16 Vet. App. 436 (2002).

The veteran has reported that he has had no VA or private 
inpatient or outpatient psychiatric treatment.  The evidence 
available to evaluate his level of disability comprises the 
reports of VA psychiatric examination of May 2001, March 
2002, and February 2004, and the veteran's written statements 
describing his symptoms and how they affect his life.  The 
first of these was the basis of the initial disability 
evaluation concurrent with the grant of service connection.  
In the context of this appeal, it provides historical 
background and additional basis for comparison of the 
veteran's social and industrial over time.  See 38 C.F.R. 
§§ 4.1, 4.2, 410, 4.125 (2004).

The May 2001 and March 2002 examinations, each by a different 
examiner, produced very similar objective findings.  The 
veteran reported more than 20 years of marriage to the same 
woman and more than 20 years of employment by the same 
employer.  The veteran reported emotional problems not 
otherwise specified, restless sleep with "hollering" in the 
night that provoked his wife to shake him awake, reluctance 
to be in wooded areas because they reminded him of Vietnam, 
flashbacks of Vietnam, preference not to talk about his 
military experiences even with his wife, avoidance of war 
movies, hypervigilance, exaggerated startle response, 
distrustfulness of others, and irritability.  Objectively, he 
was casually dressed, cooperative, and sincere with good eye 
contact.  His mood was nervous, and his affect was congruent 
with his mood.  His speech was normal in rate and rhythm, but 
he appeared more nervous as he told his stories.  His thought 
processes were coherent, negative for suicidal or homicidal 
ideation or delusional content, and his insight and judgment 
were adequate.  The examiner diagnosed PTSD, delayed onset, 
chronic, with a Global Assessment of Functioning of 60.

On examination by a different physician in March 2002, the 
veteran's subjective report included a decrease in 
concentration and in work performance, which he attributed to 
disturbed sleep because of nightmares and flashbacks.  He 
reported that he had worked on his job for 30 years and 
worked full time.  The examiner's objective findings of mood 
and affect were essentially the same.  The veteran had some 
difficulty concentrating on serial sevens.  The diagnosis was 
post-traumatic stress disorder with chronic anxiety and 
depression.  The GAF remained 60. 

The third examination, February 2004, by the same examiner 
who performed the March 2002 examination, found additional 
symptoms.  The veteran reported, as before, that he was often 
irritable with his wife.  He newly reported that he 
occasionally did not sleep with her.  He reported that he 
mostly got along well with his boss and that he followed 
directions on the job, which he mostly did alone.  The 
veteran's eye contact was poor, and he was guarded and 
evasive in answering questions about his sleep patterns; he 
would not report the frequency of so-called panic attacks.  
The examiner noted his long, stable marital and employment 
history.  The diagnosis was PTSD with paranoid symptoms and 
chronic anxiety.  The examiner explained that the PTSD 
symptoms were the main diagnosis, with symptoms related to 
poor sleep, sensitivity to noise, irritable mood and 
difficulty trusting people with occasional paranoia and 
suspiciousness.  The GAF was 80, which the examiner explained 
as justified in light of the veteran's long history of a 
stable marriage and employment.

The veteran has written several statements to the effect that 
his PTSD is disruptive of his domestic life, because of his 
irritability, and of his sleep, because of nightmares, which, 
from his statements, seem to be the primary cause of sleep 
disruption, and sleep disruption the most debilitating 
symptoms of his PTSD.

The veteran on the whole reports manifestations that amount, 
at most, to occasional decrease in work efficiency, the prime 
criterion of a 30 percent disablement, although he is 
otherwise generally functioning satisfactorily and his 
routine behavior, self-care, and conversation are normal.  
His report of some reduction in his ability to concentrate on 
the job is fully consistent with the 30 percent rating.  It 
does not meet or nearly approximate the reduction in 
reliability and productivity commensurate with a 50 percent 
rating.  To the contrary, he reported that he is able to 
follow instruction on the job.

The Global Assessment of Functioning is a device used by the 
American Psychiatric Association in its Diagnostic and 
Statistical Manual of Mental Disorders  (4th ed. 1994) to 
assess how a person functions overall in light of mental 
disorder and other factors.  It is not a rating criterion 
used by VA.  It is however, useful to see how the examining 
psychiatrist assesses a person's ability to function, and 
dysfunction in the areas of social relations and employment 
are key elements in assessing global functioning.  The 
veteran's GAF scores are those assigned for moderate symptoms 
or moderate difficulty in social, occupational or school 
functioning such as few friends, and conflicts with peers or 
coworkers.  The veteran, by his report, has few friends, but 
he does not have conflicts with coworkers.  The GAF of 80 is 
assigned when symptoms, if present, are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social, occupational, or school 
functioning.

Taking the veteran's reports together with the findings, 
diagnoses, and comments of the VA examiners, the veteran is 
correctly rated as 30 percent disabled.  38 C.F.R. §§ 4.10, 
4.125, 4.130, Diagnostic Code 9411 (2004).  The additional 
symptoms noted in the February 2004 examination report 
significantly are not shown to further impair the veteran's 
ability to function in daily live, including employment, even 
if they to add some strain to his marital relationship.  The 
social consequences without occupational consequences do not 
amount to the near approximation of the disability described 
in the criteria for a 50 percent or higher rating for PTSD.  
See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2004).

The veteran's reports of emotional distress, disruption of 
sleep, and the consequences of irritability with his wife are 
credible, and his emotional distress is obvious.  In the 
absence of evidence of reduced reliability and productivity 
at work, or of difficulty in maintaining effective work and 
social relationships, the preponderance of the evidence is 
against granting a rating greater than 30 percent.

II.  Duty to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)), when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  


Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  In addition, this 
"fourth element" of the notice requirement comes directly 
from the language of 38 C.F.R. § 3.159(b)(1).  

In a letter of November 2001, before adjudicating the 
veteran's claim for an increased rating, VA notified him of 
the information and evidence necessary to substantiate his 
claim, and of which information and evidence he must provide, 
and of which information and evidence VA would obtain for 
him, if he authorized and informed VA adequately to do so.  
The letter informed the veteran that he could submit any 
evidence pertinent to his claim rather than have VA obtain 
it.  

With respect to requirement (4), the Board notes that it does 
not appear from the record that the veteran has explicitly 
been asked to provide "any evidence in [his] possession that 
pertains to" his increased rating claim.  As a practical 
matter, however, the veteran has been amply notified of the 
need to provide such evidence.  In addition to 
correspondence, the RO issued him a SOC in May 2003 that 
contained the complete text of 38 C.F.R. § 3.159.  Given this 
correspondence, it seems untenable that the veteran would 
have refrained from submitting any other relevant evidence he 
might have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  VA has discharged its 
duty to notify the veteran of his and VA's duties in the 
development and prosecution of his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).

The veteran did not notify VA of any source of evidence to 
substantiate his claim other than the reports of VA 
examinations, which are of record.  Consequently, VA has 
discharged its duties to obtain evidence and to examine the 
veteran.  38 U.S.C.A. § 5107A (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  Additionally, where there was no evidence 
to obtain other than the reports of the VA examinations, 
there was no failure to obtain evidence of which to notify 
the veteran.


ORDER

A schedular rating greater than 30 percent for PTSD is 
denied.



	                        
____________________________________________
	MARY GALLAGER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



